Citation Nr: 0904479	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from August 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

Following the decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Board stayed certain claims which theorized 
entitlement to service connection based on herbicide exposure 
that were filed by personnel who served in the territorial 
waters, but not on the land mass, of the Republic of Vietnam. 
 See Chairman's Memorandum No. 01-06-24.  Haas was 
subsequently reversed by the United States Court of Appeals 
for the Federal Circuit, and in January 2009, the United 
States Supreme Court denied a petition for further review. 
 Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Hence, the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II, based on in-service exposure to 
herbicides may now be addressed.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, claimed as 
secondary to Agent Orange exposure, is not etiologically 
related to service.

2.  The Veteran's hypertension is not etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).
2.  Hypertension was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2003 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, and thus any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the Veteran has not been provided with a VA examination in 
response to his claims.  Under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case an examination is not required 
since neither disorder was shown until decades postservice, 
and since there is no competent evidence linking either 
disorder to service.  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Veteran seeks service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to Agent Orange.  
He also seeks service connection for hypertension, including 
as secondary to diabetes mellitus, type II.  The Board has 
reviewed all the evidence in the Veteran's claims file, which 
includes his written contentions and VA medical records.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
The Board notes that possibly due to a 1973 fire at the 
National Personnel Records Center, the only available service 
record is his DD-214.  In such a case, the Board has 
heightened duties to assist and in explaining the decision.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.

Diabetes mellitus, type II

The veteran contends that he developed diabetes mellitus, 
type II, after service.  He asserts that his disability 
resulted from his exposure to Agent Orange, during his 
service in the Tonkin Gulf.  Service connection for specific 
diseases, including diabetes mellitus, type II, may be 
presumed if a veteran was exposed during service to certain 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116 (West 
2002);  38 C.F.R. §§ 3.307, 3.309(e).

Veterans who served on active duty on the land mass of the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975 shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R.   § 
3.307(a)(6)(iii).  

Records show that the Veteran served on the USS Enterprise in 
the Tokin Gulf.  Although his service records are missing, 
the National Personnel Record Center confirm the Veteran's 
service aboard this ship, and noted that it was stationed in 
the official waters of Vietnam in 1965 through 1967.  See 
January 2004 request for information.  

There is no evidence that the USS Enterprise ever came to 
port or had members disembark on the shore of Vietnam.  See 
also May 2004 letter to Senator L. Graham.  The Veteran does 
not contend that he ever served on land in Vietnam.  See 
February 2004 Notice of Disagreement (stating, "I was 7 
miles off the shore of Vietnam in Tonka [sic] Gulf.  I made 
three tours on the USS Enterprise"); May 2004 letter to 
Senator L. Graham (stating, "[a]lthough I was not 'in 
country' I was in the Tonkin Gulf and the planes flew 
directly overhead").  As the Veteran did not serve on the 
land mass of the Republic of Vietnam, he is not entitled to 
the presumption that he was exposed to a herbicide agent 
during service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Furthermore, there is no competent evidence showing 
that the veteran was exposed to Agent Orange.

The Board finds that the veteran's diabetes mellitus, type 
II, is not etiologically related to service.  The veteran was 
diagnosed with diabetes mellitus, type II, in 1997.  See 
April 1997 Elgin record by Dr. H.T.H.  The Board finds that 
this qualifies as a current disability.

The Board finds, however, that the Veteran has not shown any 
etiological relationship between diabetes mellitus, type II, 
and his active duty service.  The Veteran service treatment 
records are not available, but the appellant concedes that he 
was diagnosed with diabetes mellitus, type II, in 1997.  See 
October 2003 statement.  This diagnosis occurred 30 years 
after separation from service.  While not a dispositive 
factor, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Veteran's medical records 
show that he was diagnosed with obesity, hypertension, and 
hyperlipidemia before his diabetes mellitus, type II, began.  
See April 1997 progress notes by Dr. H.T.H.  Significantly, 
the record does not contain any competent medical evidence 
linking diabetes mellitus, type II, to his service.  Without 
these elements, the claim of entitlement to service 
connection for diabetes mellitus, type II, to include based 
on herbicide exposure, is denied.

Hypertension

The Veteran claims entitlement to service connection for 
hypertension secondary to diabetes mellitus, type II.  

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 3 8 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 
34, 39 (1991).  As the Veteran is not currently service 
connected for diabetes mellitus, type II, he cannot be 
secondarily service connected for hypertension.

The Veteran also is not entitled to direct service connection 
for hypertension.  The earliest diagnosis of hypertension in 
the record appears in April 1997-30 years following 
separation.  See progress notes by Dr. H.T.H.  See also 
October 2003 statement by Veteran (noting that he has been on 
medication for diabetes mellitus and hypertension since 
1997).  Although the Veteran's service treatment records are 
missing, he does not allege that he developed hypertension in 
service or anytime between separation and 1997.  The record 
does not contain a nexus opinion by a competent medical 
professional linking the Veteran's hypertension with his 
service.  Therefore, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hypertension.



Conclusion

While the Veteran contends that his disabilities are related 
to his period of active duty and Agent Orange exposure, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (where the determinative issue involves medical 
causation or a diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, type II, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


